Citation Nr: 1601630	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  14-07 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for skin cancer, skin cancer residuals, and precancerous lesions.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had active service in the U.S. Navy from February 1958 to January 1960.  The Veteran had additional periods of service with the U.S. Naval Reserve.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2013 decision of the Jackson, Mississippi, Regional Office which denied service connection for skin cancer.

In October 2015, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's skin cancer, skin cancer residuals, and precancerous lesions were likely caused by his lengthy in-service, unprotected sun exposure.


CONCLUSION OF LAW

The criteria for service connection for skin cancer, skin cancer residuals, and precancerous lesions have been met.  38 U.S.C.A. §§ 1131, 1137, 1154, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that current skin cancer, skin cancer residuals, and precancerous lesions are due to significant sun exposure while in service on Kwajalein.  Specifically, he alleges that he worked as a lifeguard for a year in the sun without sunscreen.

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service.  38 U.S.C.A. § 1131.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Private treatment records dating back to September 2005 convey that the Veteran has been treated for basal cell carcinoma, squamous cell carcinoma, actinic keratosis, and seborrheic keratosis.  A record from October 2005 states that he has a history of skin cancer.  VA treatment records from May 2013 and May 2014 state that the Veteran was treated for actinic keratosis and seborrheic keratosis. 

Private medical opinions from J. C., M.D., and J. L., M.D., state that the Veteran's skin cancer is more likely than not a result of excessive sun exposure and severe blistering sunburns while serving as a lifeguard in the Navy.  Dr. L. further provides that the Veteran's precancerous lesions are also a result of his in-service sun exposure.  He notes that the Veteran has had skin cancer and precancerous lesions on his face, neck, scalp, chest, back, abdomen, and arms.

There are no medical opinions to the contrary.  Because the weight of the evidence supports the claim, service connection is warranted and the claim is granted.


ORDER

Service connection for skin cancer, skin cancer residuals, and precancerous lesions is granted.



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


